Citation Nr: 1104247	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a cervical spine disorder, 
to include as secondary to residuals of a right tibial fracture, 
has been submitted and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 Regional Office (RO) in Newington, 
Connecticut rating decision, which determined that new and 
material evidence had been received to reopen a previously denied 
claim of entitlement to service connection for a cervical spine 
disability, but denied service connection on the merits.

Regardless of the RO's actions in the February 2009 rating 
decision, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in December 2010.  A transcript of the hearing has been 
reviewed and associated with the claims file.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied service 
connection for cervical spine degeneration, claimed as due to a 
service-connected right tibia condition, finding that there was 
no evidence that the Veteran's current cervical spine was due to 
his service-connected right tibia condition, other service-
connected condition, or evidence of such disability in service.   
 
2.  Evidence received since the September 2002 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
cervical spine claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the claim for 
entitlement to service connection for a cervical spine disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010). 
 
2.  Evidence received since the September 2002 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for a cervical spine disorder is new and material, 
and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed in 
more detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim.  Thus, any errors in 
complying with the notice or assistance requirements with respect 
to that matter are moot.  The claim on the merits requires 
additional development, which is addressed in the remand below.   
 
New and Material Evidence 

The Veteran claims that he has a current cervical spine 
disability due to his service-connected residuals of right tibial 
fracture.  In the alternative, the Veteran's representative 
argues that the cervical spine disability was caused by an in-
service fall of about 40 feet from an observation tower during 
service in Vietnam.         
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2010).

The Veteran originally filed a claim of entitlement to service 
connection for a cervical spine disability in May 2002.  The 
claim was denied in a September 2002 rating decision.  Notice of 
the denial and of appellate rights was provided in September 
2002.  The Veteran did not appeal the denial by submitting a 
timely Notice of Disagreement or other indication of disagreement 
with the rating decision within one year.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2010).  

As a result, a claim of service connection for a cervical spine 
disability may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not 
present evidence as to each element that was a specified basis 
for the last disallowance, but merely new and material evidence 
as to at least one of the bases of the prior disallowance.  See 
Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would 
be illogical to require that a claimant submit medical nexus 
evidence when he has provided new and material evidence as to 
another missing element).

As already noted, a claim of entitlement to service connection 
for a cervical spine disability was denied in a September 2002 
rating decision.  The evidence of record at the time of the 
September 2002 rating decision consisted of the Veteran's service 
treatment records (STRs), VA medical examinations in November 
1972 and July 2002, and private treatment records.

The Veteran's STRs indicated that he had fallen from a guard 
tower in February 1972 and fractured his right distal tibia.  A 
July 1972 clinical discharge summary stated that on admission the 
Veteran had been "essentially within normal limits" except for 
his right tibial fracture.  The Veteran's August 1972 separation 
examination noted his tibial fracture, as well as a fractured 
rib, but included no complaints of neck problems and the neck was 
found normal on examination.  

A November 1972 VA examination based on the Veteran's claim for 
service connection for residuals of his right tibial fracture 
found that other than the Veteran's right leg the remainder of 
his musculoskeletal system was within normal limits.  

A private January 1998 treatment record indicated neck stiffness 
beginning 3 weeks prior.  The Veteran denied a history of trauma, 
injury, or over exertion.  The Veteran had some radiating pain 
into his scapula, triceps, and forearm.  The impression was neck 
pain with radiculopathy.  A January 1998 x-ray report indicated 
multilevel cervical degenerative disc disease.  A January 1998 
MRI showed multilevel cervical degenerative disc disease with 
severe central canal and neural foraminal compromise.  

A September 2001 private chiropractic letter noted a 10 day 
history of right neck pain with radiation of gradual onset and 
with no known trauma.  A letter dated in March 2002 from a 
private chiropractor indicated a noted leg length discrepancy on 
the right due to the in-service tibial fracture.  As to etiology 
of the neck problems, the examiner opined, "It is reasonable to 
assume that the patient's spinal problems may well be the result 
of this deficiency which has caused overall spinal imbalance and 
distortion in the years that it has been present."

A July 2002 VA examination report noted review of the Veteran's 
1998 x-rays and MRI discussed above.  The Veteran described his 
in-service fall of 40 feet and subsequent treatment for right 
tibial fracture.  At that time, the Veteran stated that he first 
developed neck pain in 1995 to 1996.  The Veteran reported 
intermittent pain without history of injury.  The Veteran noted 
weakness and fatigability in his hands, which had preceded his 
neck pain.  The examiner diagnosed multilevel degenerative disc 
disease based on x-ray evidence.  As to etiology, the examiner 
concluded that there was no specific relationship between the 
Veteran's right tibial fracture and his neck complaints and 
arthritis.  The examiner stated that the arthritis and other neck 
problems were more likely than not due to age-related changes.  
The examiner could find no definitive relationship between the 
Veteran's right tibial fracture and his neck problems.

The Veteran submitted an application to reopen his claim of 
service connection for a cervical spine disability in July 2008.  
Evidence received since the September 2002 rating decision 
consists of several lay statements from the Veteran, a statement 
from his wife, VA and private treatment records, and several 
letters from private treatment professionals.

Again, the Veteran claims he should be service connected for a 
cervical spine disability caused by his service-connected right 
tibial fracture or his in-service 40 foot fall.  For evidence to 
be new and material in this matter, it would have to tend to show 
that the Veteran's current cervical spine disability was caused 
or aggravated by his service-connected right tibial fracture or 
other incident of service.  The Board finds the evidence received 
since the September 2002 decision does.

In that regard, an April 2002 letter from a private treating 
physical therapist discussed the Veteran's in-service tibial 
fracture and his current asymmetrical weight bearing.  The 
therapist opined, "this asymmetry in weight bearing affected his 
entire spine."  In addition, an April 2010 private physician's 
letter stated, "As for his neck, most likely this is more 
degenerative but certainly after a history of fall from 40 feet 
it is not unreasonable to assume that there was a neck injury at 
that time as well."

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the statements from private treatment 
professionals, at the very least, raise a reasonable possibility 
of substantiating the claim and constitute new and material 
evidence sufficient to reopen the Veteran's claim.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a cervical spine disability 
is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits can be reached for the issue on 
appeal in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

The duty to assist required under the VCAA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010).  In McLendon v. Nicholson, the Court 
held that the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the Veteran qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board observes that in Robinson v. Mansfield, 21 
Vet. App. 545 (2008), the Court of Appeals for Veterans Claims 
held that VA is not obligated to investigate all possible 
theories of entitlement.  However, in reaching that conclusion, 
the Court observed that the duty to provide a medical examination 
as to whether a particular theory of service connection has merit 
is explicitly limited to situations where there is already some 
evidence in the record of a current disability, and some evidence 
that indicates that the disability may be associated with the 
claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  The 
Court concluded that, if the evidence is sufficient to reach the 
low threshold necessary to trigger the duty to assist under 
McLendon, then an examination or opinion to discuss that theory 
of entitlement must be provided.

In this case, the Veteran was provided a VA examination in 
February 2009, which showed a current cervical spine disability, 
but the examiner concluded that the Veteran's current cervical 
spine disability was not caused or aggravated by his service-
connected residuals of right tibial fracture.  The examiner did 
not specifically address whether the Veteran's current cervical 
spine disability was directly related to his military service, 
but did note during the course of the examination that the 
Veteran denied any problems with his cervical spine until 25 
years after military service and the examiner noted that 
contemporaneous service treatment records indicated no neck 
complaints or problems.  The examination report did not opine as 
to whether the Veteran's mechanical lumbar spine strain was 
directly caused by some other incident or event of his military 
service.  Moreover, an opinion as to direct service connection 
did not appear warranted because the Veteran's claim, to date, 
had been exclusively that his current cervical spine disability 
had been caused by his service-connected right tibial fracture, 
developing multiple years after service.  

However, the Board observes that in support of his claim the 
Veteran submitted two letters from a private physician.  An April 
2010 letter stated, "As for his neck, most likely this is more 
degenerative but certainly after a history of fall from 40 feet 
it is not unreasonable to assume that there was a neck injury at 
that time as well."  The same physician submitted a second 
letter, dated in May 2010, stating, in relevant part, "As for 
his neck, again certainly it is not unreasonable to assume that 
falling forty feet will have lead [sic] to an injury to the 
neck."

In addition, during his December 2010 Board hearing the Veteran 
reported that his entire body hurt after the in-service fall, but 
that he was in shock and did not notice any particular neck pain.  
The Veteran also stated that over the years his neck began to 
hurt, but did not note a specific date of onset.  During a June 
2010 hearing before an RO hearing officer, the Veteran stated 
that when he was younger he didn't experience pain in his neck as 
much.  By contrast, the Veteran's wife indicated that he began to 
complain about neck pains around 1980.

Finally, during the December 2010 Board hearing, the Veteran's 
representative specifically advanced the argument that the 
Veteran's current cervical spine disability was caused by his in-
service 40 foot fall.  Thus, there is a current disability and 
medical and lay evidence of record indicating that the Veteran's 
neck problems may be related to his military service.  Given the 
foregoing, the Board finds that a supplemental opinion from the 
February 2009 examiner or other appropriate medical professional 
is necessary to consider entitlement to service connection for a 
cervical spine disability on a direct basis. 
 
The RO should also take this opportunity to obtain the relevant 
records of any and all recent VA medical treatment, from January 
2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
all applicable VA medical facilities for 
treatment received from January 2009 to the 
present.

2.  After the above is completed, the RO 
should make arrangements for the claims file 
(including a copy of this Remand) to be sent 
to the same examiner who conducted the 
February 2009 VA examination.  If the same 
February 2009 VA examiner is not available, 
then the claims file should be provided to 
another examiner.  The examiner should be 
asked to issue a medical opinion.  
Specifically, the examiner should be asked to 
review the Veteran's complete claims file, to 
include the April 2010 and May 2010 letters 
from Dr. Mitchell Garden that indicate that 
the Veteran's cervical spine may have been 
injured as a result of his 40 foot fall 
during service.  After reviewing the claims 
file, the examiner should state whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
current cervical spine disability was 
incurred or aggravated as a result of his 40 
foot fall from a guard tower in approximately 
February 1972, or any other incident of 
service.  The examiner should provide a 
complete rationale for any opinion provided.  
 
3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim for 
entitlement to service connection for a 
cervical spine disability on a de novo basis, 
including consideration for entitlement on 
both a direct and secondary basis.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


